Citation Nr: 1010877	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-13 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disease (GERD) 
and hiatal hernia, to include as secondary to complex 
regional pain syndrome (CRPS) of the right lower extremity.

3.  Entitlement to service connection for a bowel disorder, 
to include irritable bowel syndrome (IBS), to include as 
secondary to CRPS of the right lower extremity.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss.

6.  Entitlement to an initial evaluation in excess of 40 
percent for CRPS of the right lower extremity.

7.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from October 2004 to March 2007.

These matters come before the Board of Veterans' Appeals on 
appeal from July 2007, August 2007, December 2008, and April 
2009 rating decisions by the Waco, Texas, Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).

The July 2007 decision granted service connection for CPRS of 
the right leg and assigned a 10 percent evaluation effective 
March 27, 2007, the day following separation from service.  
Service connection for right ear hearing loss was also 
granted, rated 10 percent disabling from March 27, 2007.

Service connection for a low back disability was denied in 
the August 2007 rating decision.

In the December 2008 rating decision, service connection for 
PTSD, rated 30 percent disabling, was granted effective March 
27, 2007, and the Veteran's left ear hearing loss was service 
connected.  The disability was recharacterized as bilateral 
hearing loss; the 10 percent evaluation was affirmed.  The RO 
denied service connection for hiatal hernia and irritable 
bowel syndrome.

The April 2009 decision denied service connection for sleep 
apnea on reconsideration, and denied entitlement to TDIU.  

In a July 2009 rating decision, the RO granted an increased, 
40 percent evaluation for CRPS of the right leg effective 
from March 27, 2007.  This represents a partial grant of the 
benefit sought on appeal, as the possibility of yet higher 
evaluations exists.  The Veteran, through his representative, 
has expressed a desire to continue the appeal of this issue.  
Further, the July 2009 decision granted entitlement to TDIU 
effective from March 11, 2009.  This represents a full grant 
of the benefit sought on appeal.  The Veteran has not 
indicated his disagreement with the assigned effective date, 
though the Board notes that some decisions rendered below may 
require the RO to reconsider the assigned effective date sua 
sponte.

The issues of entitlement to service connection for sleep 
apnea, a gastrointestinal disorder, and a bowel disorder, as 
well as evaluation of CRPS of the right leg, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A currently diagnosed low back disability was first 
manifested during active duty service, and competent evidence 
demonstrates continuity of symptoms.

2.  Bilateral hearing loss is manifested by no worse than 
Level XI on the right and Level I on the left; there is no 
evidence of an exceptional disability picture sufficient to 
render the Rating Schedule inadequate.

3.  PTSD is manifested by no greater than occupational and 
social impairment with reduced reliability and productivity, 
due to such symptoms as mild depression, nightmares, sleep 
impairment, social isolation, and anxiety.  There is no 
evidence of an exceptional disability picture sufficient to 
render the Rating Schedule inadequate.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a low back 
disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.85, Diagnostic Code 6100 (2009).

3.  The criteria for an initial evaluation of 50 percent, but 
no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

With respect to the claims for increased evaluations for 
bilateral hearing loss and PTSD, the appeals arise from the 
Veteran's disagreement with the initial evaluation following 
the grant of service connection.  Once service connection is 
granted a claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  No additional 
discussion of the duty to notify is therefore required with 
respect to these issues.

Regarding the issue of service connection for a low back 
disability, the benefit sought on appeal is being granted in 
full.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

VA has obtained service treatment and personnel records, 
assisted the appellant in obtaining evidence, afforded the 
appellant physical examinations, obtained medical opinions as 
to the etiology and severity of disabilities, and afforded 
the appellant the opportunity to give testimony before the 
Board.  He elected to not have a hearing.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and competent evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); 
see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Service treatment records reveal complaints of low back pain 
in September 2005. There was no report of specific injury, 
just the onset of pain.  The low back was not tender to 
palpation, and no spasm was noted.  Simple low back pain was 
the diagnosis.  During the October and November 2006 
examinations in connection with the Veteran's discharge, he 
reported that he had experienced recurrent back pain since 
his service in Iraq in 2005.  He again denied specific 
injury, but attributed the pain to the wear and tear of 
wearing body armor and carrying a heavy weapon as a gunner.  
Pain occurred twice a month, and could last for up to two 
days at a time.  Stretching helped alleviate the pain.  
Doctors declined to render a diagnosis with respect to the 
low back complaints.

A VA examination was conducted in May 2007, soon after the 
Veteran's discharge from service.  The Veteran reported that 
three times a month, he had moderate to severe cramping and 
soreness on the right side of the lumbar spine.  These flare-
ups last for two or three days, and resolve spontaneously.  
He could identify no precipitating events or activities.  
Physical examination showed no muscle spasm, tenderness, or 
obvious deformity of the spine's curvature.  Range of motion 
was full in all planes; the Veteran reported pain at full 
flexion.  Repeated movements elicited no additional 
impairment, and the examiner opined that even during flare-
ups, there was no limitation of motion or additional 
functional impairment.  X-ray of the lumbar spine was normal; 
a mild scoliosis was noted.  No disorder or disability of the 
lumbar spine was diagnosed.

A second VA examination was conducted in March 2009.  The 
Veteran complained of back pain "off and on" for a few 
years.  The pain was not usually severe, and was more a 
soreness across the lower back.  Pain did not radiate.  
Occasionally, the pain was associated with bending to either 
side.  At times he had stiffness, but he denied bowel or 
bladder dysfunction.  He did not take any treatment 
specifically for the back, though he took morphine for his 
CRPS.  Flexion was to 70 degrees, and extension was to 20 
degrees.  Lateral bending and rotation were to 25 degrees 
each, bilaterally.  He experienced right leg pain during 
movement, but there was no additional impairment with 
repetitive motion.  The doctor opined that motion would stay 
the same during flare-ups.  A mechanical lower back syndrome, 
without radiculopathy, was diagnosed.

VA treatment records do not show ongoing treatment for any 
low back problems, but doctors do refer to the Veteran's 
history of low back pain.  No functional limitations are 
noted in treatment records.

Service records document the onset of low back pain in 
service.  Service treatment records and post-service VA 
examination and treatment records reflect consistent reports 
of ongoing back pain since that time.  The Veteran has 
consistently described his symptomatology, and doctors have 
reported a relatively steady disability picture over the 
years.  While there is little or no day to day functional 
impairment of the low back, the Veteran does experience 
regular episodes of pain which limit his use of the lower 
back.  He is competent to describe his observable symptoms, 
and his statements are bolstered by the medical findings.  A 
mechanical lower back syndrome is now diagnosed.  The 
competent evidence of record establishes a current low back 
disability which originated in service, and has persisted 
since that time.

Accordingly, service connection for a low back disability is 
warranted.

II.  Evaluation

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

A.  Bilateral Hearing Loss

Hearing impairment is evaluated under 38 C.F.R. § 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The exceptional patterns of hearing impairment as provided 
under 38 C.F.R. § 4.86 apply when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test. 38 C.F.R. § 4.85(a).

At a June 2007 VA audiology examination, the following 
results were obtained:


HERTZ
CNC

500
1000
2000
3000
4000
Avg

RIGHT
55
65
55
70
70
65
0
LEFT
15
20
20
15
20
19
100

Another VA examination was conducted in June 2008, when 
audiometric testing showed:


HERTZ
CNC

500
1000
2000
3000
4000
Avg

RIGHT
65
90
95
95
100
95
0
LEFT
30
30
30
25
25
28
92

The most recent VA examination was conducted in March 2009, 
when testing showed:


HERTZ
CNC

500
1000
2000
3000
4000
Avg

RIGHT
65
100
75
85
85
86
0
LEFT
30
25
25
20
25
24
96

The June 2008 testing reveals the worst hearing acuity 
bilaterally; it is the only test on which the left ear shows 
a hearing loss disability for VA purposes under 38 C.F.R. 
§ 3.385.  The right ear hearing acuity is Level XI, as per 
Table VI.  The left ear is assigned a Level I.  Application 
of Table VIa is not beneficial to the Veteran here, even 
though the right ear demonstrates an exceptional pattern of 
hearing loss.  A higher numerical value is obtained using the 
0 percent speech recognition score.  Using Table VII, the 
respective hearing acuity levels of the left and right ears 
result in assignment of a 10 percent evaluation, and no 
higher.  Disability ratings for hearing impairment are 
derived by the mechanical application of the rating schedule.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; an increased rating for bilateral 
hearing loss is not warranted.

B. PTSD

The Veteran's service connected PTSD is evaluated under 
Diagnostic Code 9411, in accordance with the General Rating 
Formula for Mental Disorders.  Occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events), is assigned a 30 percent rating. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, merits a 50 percent rating. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, is rated 70 percent 
disabling.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, is 
assigned a 100 percent rating.  38 C.F.R. § 4.130. 

VA treatment records reveal that in July 2007, during 
screening for Operation Enduring Freedom and Operation Iraqi 
Freedom, the Veteran reported having difficulty sleeping.  He 
would get into bed and start thinking, and this prevented him 
from falling asleep.  He had nightmares once a week related 
to events in Iraq.  He reported hyperarousal and hyperstartle 
reactions, particularly to loud noises.  He avoided crowds.  
In November 2007, the Veteran was referred for psychiatric 
evaluation after an angry outburst towards a VA doctor over 
pain medication.  He later apologized for his behavior and 
was very embarrassed.  He complained of persistent insomnia 
since he served in Iraq.  He had nightmares and intrusive 
thoughts triggered by smells or loud noises.  He was 
depressed, anxious, and frustrated, but there were no 
deficits in thought processes or communications noted.  A 
Global Assessment of Functioning (GAF) score of 50 was 
assigned.

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A 
score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

Other VA records, not dealing with mental health treatment, 
indicate that the Veteran was having trouble with his memory.  
He could not recall instructions from doctors between 
appointments, and relied on his wife for help.  Her inability 
to attend all appointments as requested by doctors was 
problematic.

A VA examination was conducted in September 2008.  The 
Veteran reported that he was currently taking medications and 
in therapy for psychiatric complaints.  He had weekly 
nightmares about his Iraq experiences; the frequency had been 
increasing.  He avoided the news and movies which reminded 
him of Iraq, and had reduced interest in many activities.  He 
was hypervigilant and had an exaggerated startle reaction.  
During the examination, the Veteran became very agitated when 
a fire alarm was tested.  The Veteran was enrolled as a full 
time student.  He was married with one child, and things were 
going well in his relationship.  He also got along well with 
his siblings.  He spent time with a few good friends, but 
avoided crowds.  He had considered suicide because of the 
pain from CRPS, but had no plan or current intent.  Thought 
processes and speech were normal; there were no 
hallucinations or delusions.  The Veteran was oriented, and 
hygiene was good.  There was no evidence of panic attacks, 
obsessive rituals or behaviors, memory deficits, or impaired 
impulse control.  The Veteran was slightly depressed.  He had 
difficulty sleeping.  A GAF score of 60 was assigned.

At a March 2009 VA examination, the Veteran stated that he 
continued to participate in therapy and take medications.  He 
was easily frustrated.  The Veteran complained of decreased 
concentration and memory problems.  He had intrusive thoughts 
of combat and was hypervigilant.  He was uncomfortable with 
crowds, but got along with his family.  At school, he would 
have to wait until crowds cleared before he could leave 
classes.  He felt sad, and was often anxious; at times he was 
irritable.  He had trouble sleeping and had nightmares 
weekly.  The Veteran was no longer a student due to 
complications from CRPS; he could have continued despite 
PTSD, and in fact reported feeling better when he was in 
school.  No thought disorders or disturbances of 
communication were noted.  There were no delusions or 
hallucinations.   Behavior was appropriate.  The Veteran had 
some passive suicidal thoughts in the past, but none 
recently.  Hygiene was maintained and the Veteran was well 
oriented.  Objectively, no memory problems were noted, though 
the Veteran complained of moderate day to day difficulty with 
tasks.  The Veteran's mood was dysphoric and somewhat 
irritable.  He worried about his health.  A GAF score of 60 
was assigned, and the examiner said the Veteran was 
functioning "marginally" with reduced reliability and 
productivity due to PTSD.

The described disability picture most closely approximates 
the criteria for a 50 percent evaluation over the entire 
period under appeal.  The Veteran is somewhat depressed, and 
has demonstrated his irritability in VA treatment.  Treatment 
records verify his subjective complaints of impaired memory, 
and both VA examiners have commented on the degree of the 
Veteran's social isolation.  He has some friends, and is 
close to his family, but was unable to effectively associate 
with classmates or even to move through the crowds present on 
campus without undue anxiety.  Incidents with VA providers 
regarding pain medications and responses to carrying a knife 
indicate a degree of impaired judgment, though the Veteran 
was able to later recognize his behavior problems and 
properly address them.  

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorder but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 


ORDER

Service connection for a low back disability is granted.

An initial evaluation in excess of 10 percent for bilateral 
hearing loss is denied.

An initial evaluation of 50 percent for PTSD is granted.


REMAND

Remand is required for full compliance with VA's duty to 
assist the Veteran with substantiating his claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

I.  Sleep Apnea

The Veteran has persistently alleged a pattern of disturbed 
sleep since service.  In addition to his competent reports of 
snoring and waking at night, he has submitted a copy of a VA 
sponsored sleep study dated in January 2008, some 9 months 
post-discharge, which diagnoses obstructive sleep apnea.  
While service treatment records do not reflect a diagnosis of 
or treatment for signs of sleep apnea, the Veteran's 
allegations are sufficient to meet the low threshold to 
trigger the need for a VA examination.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  A VA examiner should 
opine as to the etiology of the Veteran's currently diagnosed 
disability.

II.  Gastrointestinal Disorder and Bowel Disorder

The Veteran contends that both his reflux and his 
constipation and diarrhea are related to the medications he 
takes in connection with treatment for CRPS.  Treating VA 
doctors do appear to indicate a correlation between use of 
morphine and the Veteran's complaints.  No doctor has 
rendered a clear opinion, however, and the RO has not 
directly addressed the question of secondary service 
connection.  A VA examination and medical opinion are 
required on remand.

III. CRPS

Disability evaluations are determined by the application of 
the Rating Schedule at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA recognizes that in 
some unusual and exceptional cases, the rating Schedule is 
inadequate to compensate a Veteran for the degree of 
disability imposed by a service connected disability.  

The Veteran's CRPS is currently rated 40 percent disabling by 
analogy to sciatica under Diagnostic Code 8520, reflecting 
the affected body system, anatomical location of the 
disability, and signs and symptoms of the CRPS.  Higher 60 
and 80 percent evaluations are available under Code 8520, but 
the RO determined that the described signs and symptoms 
required for such ratings, such as marked muscle atrophy or 
complete paralysis, are not present.

The RO failed to consider the possible need for an 
extraschedular evaluation, however.  Arguably the Rating 
Schedule is inadequate in this case, as CRPS is not a listed 
disability and the analogous Code does not consider the major 
manifestation of the service connected disease, pain.  
Moreover, VA examiners have opined that CRPS alone renders 
the Veteran unemployable.  The RO relied on this finding in 
determining entitlement to TDIU.  This would clearly meet or 
exceed a showing of marked interference with employment under 
38 C.F.R. § 3.321.

The assignment of TDIU based on the 40 percent rating of 
CRPS, as is stated in the July 2009 rating decision, is 
inconsistent with a failure to consider extraschedular 
evaluation.  The reasons and bases set forth by the RO in 
that decision indicate that CRPS alone render the Veteran 
unemployable, regardless of the additional effect of PTSD.

On remand, the RO should refer the matter of evaluation of 
CRPS of the right lower extremity to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of an extraschedular evaluation.  

The Board notes the arguments of the Veteran's attorney that 
the condition would be more appropriately evaluated under 
Diagnostic Codes 5054 (hip replacement) or 5250 (hip 
ankylosis), but finds no merit to them.  The selected 
analogous Code must reflect the affected functions, the 
anatomical localization, and the reported symptomatology.  
38 C.F.R. § 4.20.  The Veteran's use of crutches when 
crutches are mentioned in Codes 5054 and 5250 is a wholly 
inadequate reason to apply those diagnostic codes governing 
hip impairment, particularly when the attorney goes on to 
describe pain and impairment from the knee down and never 
references the hip.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
miscellaneous respiratory disease 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  The examiner should opine as 
to the etiology of the currently diagnosed 
obstructive sleep apnea, shown on January 
2008 sleep study.  The examiner should 
determine when symptoms such as snoring 
and gasping first began via the Veteran's 
reported history.  Discussion of factors 
such as weight is required.  The examiner 
should opine as to whether it is at least 
as likely as not that currently diagnosed 
sleep apnea is related to service or to 
any service connected disability.  A full 
and complete rationale for all opinions 
expressed is required.

2.  Schedule the Veteran for a VA 
Esophagus and Hiatal Hernia examination.  
The claims folder must be reviewed in 
conjunction with the examination.  The 
examiner should identify all current 
disorders of the upper gastrointestinal 
tract, to include discussion of GERD and 
hiatal hernia.  The examiner should opine 
as to whether any diagnosed condition is 
at least as likely as not related to 
service or a service connected disability, 
to include use of medication for treatment 
of such.  A full and complete rationale 
for all opinions expressed is required.

3.  Schedule the Veteran for a VA 
Miscellaneous Digestive Condition 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  The examiner should identify 
all current disorders of the lower 
gastrointestinal tract, to include 
discussion of irritable bowel syndrome and 
symptoms of constipation and diarrhea.  
The examiner should opine as to whether 
any diagnosed condition is at least as 
likely as not related to service or a 
service connected disability, to include 
use of medication for treatment of such.  
A full and complete rationale for all 
opinions expressed is required.

4.  Refer the matter of evaluation of 
complex regional pain syndrome of the 
right lower extremity to the Director, 
Compensation and Pension Service, for 
consideration of an extraschedular 
evaluation in excess of 40 percent.

5.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Readjudicate the 
claims on appeal.  If any of the benefits 
sought remain denied, issue an SSOC and 
provide the appellant and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


